UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JACK STONE                                       :
                                                 :
       Plaintiff,                                :       Civil Action No.:      19-3273 (RC)
                                                 :
       v.                                        :       Re Document Nos.:      106, 120, 155
                                                 :
U.S. EMBASSY TOKYO, et al.,                      :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

              GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                DENYING PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT

                                      I. INTRODUCTION

       Plaintiff Jack Stone, proceeding pro se, sued the United States Department of State and

the United States Embassy in Tokyo (together, “Defendants”) seeking, inter alia, a court order

that the State Department issue a U.S. passport to Stone’s minor child, so that Stone and his child

can return to the United States from Japan. Before the Court today are Stone’s and Defendants’

cross-motions for summary judgment on the issue of the child’s passport application. For the

reasons explained below, the Court denies Stone’s motions and grants Defendants’ motion.


                                      II. BACKGROUND

       The Court presumes familiarity with its prior opinions in this case. See Stone v. U.S.

Embassy Tokyo (Stone I), No. 19-3273, 2020 WL 4260711 (D.D.C. July 24, 2020) (motions for

leave to amend); Stone v. U.S. Embassy Tokyo (Stone II), No. 19-3273, 2020 WL 5653699

(D.D.C. Sept. 23, 2020) (denying motion for recusal); Stone v. U.S. Embassy Tokyo (Stone III),

No. 19-3273, 2020 WL 5775196 (D.D.C. Sept. 28, 2020) (granting Defendants’ motion for leave

to submit portions of the administrative record under seal).
       In February 2019, Plaintiff Stone petitioned the District Court for the District of Hawaii

for an emergency order compelling the State Department to issue a new U.S. passport to Stone’s

minor child, a U.S. citizen. See Compl., ECF No. 1. Stone alleged that his spouse, Miyuki

Suzuki, a Japanese national, had abducted their child to Japan and destroyed the child’s passport

without Stone’s consent. See id. In October 2019, the District of Hawaii denied Stone’s

emergency motion and transferred venue to this Court, see ECF No. 64, to adjudicate the merits

of Stone’s Second Amended Complaint (“SAC”), ECF No. 39. Stone has pleaded a variety of

grievances before the Court, but his primary justiciable contention appears to be that Defendants’

denial of the passport application for lack of two-parent consent, upon finding that the exceptions

for “exigent” or “special family circumstances” did not apply, was arbitrary and capricious

agency action.

       The two-parent consent rule generally bars issuance of a passport to a minor under

sixteen without the consent of both of the minor’s parents or legal guardians. See 22 C.F.R.

§ 51.28(a)(2). There is an exception to the two-parent consent rule for “exigent” or “special

family circumstances.” Id. § 51.28(a)(5). “Exigent circumstances” include “time-sensitive

circumstances in which the inability of the minor to obtain a passport would jeopardize the

health and safety or welfare of the minor.” Id. § 51.28(a)(5)(i). “Special family circumstances”

are “circumstances in which the minor’s family situation makes it exceptionally difficult for one

or both of the parents to execute the passport application; and/or compelling humanitarian

circumstances where the minor’s lack of a passport would jeopardize the health, safety, or

welfare of the minor.” Id. § 51.28(a)(5)(ii). The State Department follows internal guidelines,

found in Chapter 8 of its Foreign Affairs Manual (“FAM”), in applying the two-parent consent

rule and evaluating claims for exceptions.




                                                2
       Stone has filed many motions, papers, and requests, seeking relief for a litany of alleged

wrongful conduct by Defendants. At issue here are Stone’s Motion for Partial Summary

Judgment Regarding Reissued Passport and Damages (“Pl.’s Partial MSJ”), ECF No. 106,

Stone’s Motion for Summary Judgment and to Compel Issuance of Passport and for Damages

(“Pl.’s MSJ”), ECF No. 155, and Defendants’ Motion for Summary Judgment (“Defs.’ MSJ”),

ECF No. 120. The Court construes Stone’s filings together as a single motion, and Defendants’

as a cross-motion, for summary judgment on the issue of the passport application.

       Stone alleges that Suzuki abducted their child from their domicile in the United States to

Japan in November 2018, without his knowledge or consent, and destroyed the child’s U.S.

passport. For two months, the child lived with Suzuki and, at times, her parents, who Stone

claims belong to a dangerous religious cult and neglected the child. Pl.’s MSJ at 39. Stone,

already in Japan to renew his spousal visa, secured employment and an apartment and took

physical custody of the child “under violent circumstances” in January 2019. Pl.’s MSJ at 50.

Suzuki allegedly shipped all of the child’s belongings to Stone’s new residence, A.R. 79, and

then purportedly emailed Stone telling him that he should leave Japan with the child, see Pl.’s

MSJ at 51 (citing A.R. 102), 57–58. Suzuki has legally abandoned the child, in Stone’s view,

making him the sole parent. Pl.’s MSJ at 39, 51. On January 4 and January 25, Stone contacted

the Embassy and filled out some paperwork, which he construes as two separate and

unsuccessful passport applications. Pl.’s MSJ at 56–57 (citing A.R. 78–79). He then filed a

lawsuit, asking the District Court of Hawaii to compel issuance of the passport. See Compl., ECF

No. 1. Stone and the child appeared for their in-person appointment at the Embassy on February




                                                3
8, 1 and Stone presented his “Statement of Special Family Circumstances” using the State

Department’s standard form DS-5525. In the DS-5525 form, Stone asserted that he had

attempted to contact Suzuki by phone and email over 200 times since the alleged abduction but

that she was nonresponsive. A.R. 79. The form required Stone to explain in detail, under penalty

of perjury, his reasons for seeking the passport without Suzuki’s consent. Id. Stone wrote:

       Minor child brought to Japan in violation of 18 U.S.C. § 1204.

       Mother destroyed, or refuses to return minor child’s passport, after numerous
       attempts to obtain it.

       Mother sent email Monday, 14 Jan. 2019 21:12:50, “[Y]ou should leave Japan
       with [the child] then our problem will be solved. I can’t live together.”

       On January 12th 2019, mother shipped all minor child’s property to father’s
       temporary residence. Father paid for shipment, and retains receipt as factual
       proof. Father, legal guardian and sole financial provider minor child’s entire life,
       wants to return to U.S. ASAP. 2

Id.
       Defendants dispute Stone’s story, beginning with whether the child was abducted at all.

See Defs.’ MSJ at 8 n.9. When Stone contacted the Embassy throughout January 2019 about the

passport issue, staff advised him of the two-parent consent rule and the DS-5525 process, but,

consistent with State Department policy, they declined to pre-adjudicate his application. Defs.’

MSJ at 9–10; A.R. 156–57, 176–77, 182–84. Also in January, Suzuki contacted the Embassy

twice out of concern that Stone would procure a passport and take their child from Japan without

her consent. Defs.’ MSJ at 9–10 (citing A.R. 17–18, 122, 156, 158). Stone was repeatedly told

that no passport application could be made until the in-person appointment at the Embassy in


       1
         There are inconsistencies in the administrative record and the parties’ filings as to the
exact date of the appointment at the Embassy, but whether it was February 8 or 9 is immaterial
here.
       2
        Stone told Embassy officials on January 6 that he had no intention of returning to the
United States right away, but that the child needed the passport for identification. See A.R. 188.


                                                 4
February. Id. at 10; A.R. 182–83, 266. Once duly made, the Embassy reviewed the application,

the DS-5525, the email from Suzuki to Stone, and records of communications with both Stone

and Suzuki, and concluded that Stone had not provided two-parent consent nor met the burden to

invoke the exigent or special family circumstances exception. Defs.’ MSJ at 11–12. Pursuant to

its policy, of which Stone was also advised, see A.R. 226, the Embassy forwarded Stone’s file to

the State Department in Washington, D.C. and requested concurrence. Defs.’ MSJ at 12. The

State Department agreed “[b]ased on the extreme lack of credibility of the DS-5525,” Suzuki’s

“express concerns to issuance,” and its finding that Suzuki had not abandoned the child. Id. at

12–13 (quoting A.R. 353). The Embassy notified Stone on February 15 and gave him ninety days

to provide Suzuki’s consent, or else the application would be denied. Id. at 13; A.R. 116. Stone

continued to contact the Embassy, the State Department, and the office of the Senator from

Hawaii, but did not produce a notarized statement of Suzuki’s consent. Defs.’ MSJ at 13–14. The

State Department denied the application without prejudice on June 4. Id. at 15–16 (citing A.R.

117). Stone has proceeded with litigation but has not reapplied. Id. at 15 n.12.


                   III. SCOPE OF REVIEW AND LEGAL STANDARDS

                          A. Limitation of Scope and Available Relief

       None of the myriad statutes, treaties, or common law rights that Stone alleges have been

violated are at issue here besides the Administrative Procedure Act (“APA”). For instance, the

Court has already denied Stone’s motions to add claims under the Hague Convention on the

Civil Aspects of International Child Abduction (“Hague Convention”), Oct. 25, 1980, 1343

U.N.T.S. 22514, and the International Child Abduction Remedies Act, 22 U.S.C. §§ 9001–11.

See Stone I, 2020 WL 4260711, at *4. Stone’s allegations that the Court is improperly biased




                                                 5
against him 3 have been addressed and dismissed. See Stone II, 2020 WL 5653699. Various other

issues are the subject of separate motions before the Court. See, e.g., Pl.’s Mot. for Sanctions and

Contempt, ECF No. 179.

       In short, the only right with which the Court is concerned here is a private party’s right to

seek judicial review of an adverse final agency action under the APA, 5 U.S.C. §§ 701–706. The

agency action at issue is Defendants’ June 2019 denial of Stone’s February 2019 passport

application on behalf of his first-born child. The Court notes at the outset that the only relief it

would grant to Stone on summary judgment is vacatur of the denial as arbitrary and capricious

and an order that Defendants reconsider the application in light of the Court’s findings. See Stone

I, 2020 WL 4260711, at *8; Fox v. Clinton, 684 F.3d 67, 80 (D.C. Cir. 2012) (adopting the

“course of prudence” in remanding for reconsideration rather than ordering specific action). The

Court would not issue a writ of mandamus directing the State Department to take a specific

action such as granting Stone’s application. See Stone I, 2020 WL 4260711, at *8; Envtl. Def.

Fund v. Reilly, 909 F.2d 1497, 1506 (D.C. Cir. 1990).




       3
          Stone is adamant that this Court and the judiciary are biased against pro se litigants like
himself. The Court condemns Stone’s repeated use of abhorrent racial slurs, see Pl.’s MSJ at 11,
12, 63, 66, 70, and his attempts to analogize the experience of a pro se litigant in this Court to
that of a Black person “lynched, burned, [and] shot in the back,” id. at 11–12, 70, as insensitive
and inappropriate. The fact that Stone is pro se is largely due to his own actions. The District
Court of Hawaii appointed counsel for him. That attorney, despite belonging to a large firm with
offices in Washington, D.C., (Dentons), did not want to continue to represent Stone in this
District. This Court also appointed counsel for him. Attorneys at WilmerHale expressed an
interest in representing Stone, but after talking with him and receiving emails from him, declined
to represent him. Subsequently, attorneys from Fried Frank entered an appearance on his behalf.
But when Stone continued to file pro se motions in this Court and a mandamus action in the
Circuit, they withdrew as well.


                                                   6
                      B. Review Under the Administrative Procedure Act

       The APA establishes a private party’s right to petition a district court for review of a

federal agency’s final action. 5 U.S.C. § 702. The court can “hold unlawful and set aside agency

actions, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” Id. § 706(2)(a). The standard of review is narrow, and the

district court cannot substitute its judgment for the agency’s. Stellar IT Solutions, Inc. v. U.S.

Citizenship & Immigration Servs., No. 18-2015, 2020 WL 3129019, at *5 (D.D.C. Jun. 12, 2020)

(quoting Motor Vehicle Mfrs. Ass’n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983)). “Nevertheless, the agency must examine the relevant data and articulate a satisfactory

explanation for its action including a ‘rational connection between the facts found and the choice

made.’ In reviewing that explanation, [the court] must ‘consider whether the decision was based

on a consideration of the relevant factors and whether there has been a clear error of

judgment.’” State Farm, 463 U.S. at 43 (first quoting Burlington Truck Lines v. United

States, 371 U.S. 156, 168 (1962); and then quoting Bowman Transp. Inc. v. Arkansas-Best

Freight System, Inc., 419 U.S. 281, 285 (1974)).


                     C. Review on Cross-Motions for Summary Judgment

       This deferential standard of review also means that, on summary judgment in an APA

case, the traditional Rule 56(c) analysis is displaced. See, e.g., Brodie v. U.S. Dep’t of Health &

Human Servs., 796 F. Supp. 2d 145, 150 (D.D.C. 2011). “[D]ue to the limited role a district court

plays in reviewing the administrative record, the typical summary judgment standards set forth in

Federal Rule of Civil Procedure 56 are not applicable.” Farrell v. Pompeo, 424 F. Supp. 3d 1, 10

(D.D.C. 2019) (citing Stuttering Found. of Am. v. Springer, 498 F. Supp. 2d 203, 207 (D.D.C.




                                                  7
2007)). Instead of looking for genuine disputes of material fact in the parties’ pleadings, 4

therefore, the district court “determine[s] whether or not as a matter of law the evidence in the

administrative record permitted the agency to make the decision it did.” Kaiser Found. Hosps. v.

Sebelius, 828 F. Supp. 2d 193, 198 (D.D.C. 2011) (emphasis added). Thus, if the Court finds that

the State Department has adequately considered the relevant evidence and articulated a rational

connection between the facts in the record and the decision to deny the application, the Court

must grant summary judgment in favor of Defendants.


                                         IV. ANALYSIS

       A district court must set aside agency action as arbitrary and capricious when, on review

of the entire record, the court determines that the agency “relied on factors which Congress has

not intended it to consider, entirely failed to consider an important aspect of the problem, offered

an explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise.” Agape Church, Inc. v. FCC, 738 F.3d 397, 410 (D.C. Cir. 2013) (quoting State Farm,

463 U.S. at 43). “The party challenging an agency’s action as arbitrary and capricious bears the

burden of proof.” Potomac Riverkeeper, Inc. v. Wheeler, 381 F. Supp. 3d 1, 12 (D.D.C. 2019)



       4
           Because Stone contradicts himself so frequently, a standard that required the Court to
accept all of Stone’s factual allegations as true, rather than accepting the facts set forth in the
administrative record, would be a nearly impossible one. For instance, compare Stone’s certified
November 8, 2018 email stating “[m]y son speaks fluent English, and Japanese,” Defs.’ Reply to
Pl.’s Opp’n Ex. A, ECF No. 163-1, with his repeated claims that the child cannot speak Japanese,
see, e.g., Pl.’s MSJ at 14, 59; Pl.’s Partial MSJ at 3. Stone claims that his wife has abandoned
their child, Pl.’s MSJ at 39, but also that she has repeatedly attempted to retake physical custody,
id. at 16. He claims he does not have contact information for his wife, id. at 59, but also that he
provided Defendants with detailed contact information for his wife and her family, Pl.’s Partial
MSJ at 1. Under a traditional Rule 56 framework, the Court would be hard-pressed to choose
which version of Stone’s factual narrative to accept as true.


                                                  8
(quoting Pierce v. SEC, 786 F.3d 1027, 1035 (D.C. Cir. 2015)), aff’d, 815 F. App’x 551 (D.C.

Cir. 2020).

       In 1999, Congress passed a law providing that the State Department shall promulgate a

regulation codifying the two-parent consent rule and may carve out exceptions for exigent and

special family circumstances. See Act of Nov. 29, 1999, Pub. L. 106-113, § 236, 113 Stat.

1501A-430. Accordingly, the State Department codified the two-parent consent rule at 22 C.F.R.

§ 51.28 and delineated the available exceptions. The State Department has since reaffirmed its

commitment to using the two-parent consent rule to prevent international parental child

abduction. See, e.g., 72 Fed. Reg. 10,095-01, 2007 WL 670067 (Mar. 7, 2007) (building on the

2004 amendment that applied the two-parent consent rule to all minors under 16, rather than 14,

and strengthening it further to require in-person appearance of the minor). Although Stone refers

to the congressional intent behind the International Child Abduction Remedies Act, see Pl.’s

MSJ at 5, 77, the regulation at issue here is the two-parent consent rule, see 22 C.F.R. §

51.28(a)(2), and its exceptions for exigent and special family circumstances, see id.

§ 51.28(a)(5). An agency’s interpretation of its own regulation “must be given controlling weight

unless it is plainly erroneous or inconsistent with the regulation.” Safari Club Int’l v. Zinke, 878

F.3d 316, 326 (D.C. Cir. 2017) (quoting Castlewood Prods., LLC v. Norton, 365 F.3d 1076,

1082 (D.C. Cir. 2004)).

       Attempting to fit Stone’s additional allegations into the framework of APA judicial

review, the Court identifies four aspects of Defendants’ conduct that Stone challenges as

arbitrary, capricious, or otherwise unlawful. See generally Erickson v. Pardus, 551 U.S. 89, 94

(2007) (liberal construal of pro se filings). Stone argues that Defendants (1) have not adequately

explained their decision and its basis in substantial evidence; (2) relied on “factors which




                                                  9
Congress ha[d] not intended it to consider”; (3) ignored relevant evidence; and (4) “entirely

failed to consider an important aspect of the problem.” See Agape Church, 738 F.3d at 410.


A. Defendants’ Decision Was Supported by Substantial Evidence and Adequately Explained

       Defendants argue that their decision was “fully supported by the record.” Defs.’ MSJ at

20. They “carefully considered” the facts presented, examined the relevant factors, and were well

within their discretion in applying their own regulations and finding the exceptions were not met.

Id. at 18–19. Stone, on the other hand, alleges that Defendants’ explanation to this Court is mere

“spin,” Pl.’s MSJ at 39, and that they have presented “no analysis, no rationale, [and] no

argument” supporting their determination that the two-parent consent rule was neither satisfied

nor excused by an exception, Pl.’s Resp. to Defs.’ Reply (“Pl.’s Resp.”) at 1, ECF No. 164.

       A district court shall hold unlawful and set aside a final agency action “unsupported by

substantial evidence.” 5 U.S.C. § 706(2)(E). Ultimately, the “substantial evidence” standard of

review is limited to whether the agency has articulated an adequate explanation for its actions in

connection with the facts before it. See, e.g., State Farm, 463 U.S. at 43. The court “will not

uphold an agency’s action where it has failed to offer a reasoned explanation that is supported by

the record.” AT&T v. FCC, 974 F.2d 1351, 1354 (D.C. Cir. 1992).

       Defendants have a demonstrable interest in, and commitment to, enforcing the two-parent

consent rule and effectuating its goal of preventing international parental child abduction. The

two-parent consent rule was “mandated by § 236 of [Public Law 106-113] and helps to prevent

international child abduction, child trafficking, and other forms of passport fraud.” 78 Fed. Reg.

37,269-02, 2013 WL 3056922 (Jun. 20, 2013). Defendants were concerned that Stone and/or

Suzuki would try to circumvent two-parent consent and travel internationally with the child

against the other’s wishes. See, e.g., A.R. 406–09.



                                                 10
       With the congressional intent of preventing abduction in mind, Defendants decided to

deny Stone’s passport application. They explained:

       Father has not provided two parent consent, and has not provided evidence of
       sufficient exigent circumstances to justify issuing without. He has sent much mail,
       which [the Department of State] has reviewed, but based on all available
       information, including statements of the mother requesting that we do not issue a
       passport, inconsistencies with father’s statements as to location of child, welfare
       of child, and relationship with mother, and all provided documentation, [the
       Department of State] finds that passport should be denied. More than 90 days was
       given to father to respond to request for 2 parent consent. Father has at times
       claimed that he has had no contact with mother since arrival in Japan, however at
       time of interview [stated he] had seen her a few weeks prior, and was leaving
       Embassy to go to her town for a visit. Deny.

Defs.’ MSJ at 15–16 (quoting A.R. 66).

       The Court concludes that Defendants have articulated a sufficient connection between the

record and the decision to require Suzuki’s consent and, when it was not provided, to deny

Stone’s application. The record shows that Stone contradicted himself repeatedly throughout his

communications with Defendants. Stone’s DS-5525 described a marital and custody dispute, of

the type in which Defendants do not interfere as a matter of policy. See A.R. 197, 233. The two-

parent consent rule is especially important in a custody dispute where parental abduction is a risk

or has already occurred. See U.S. Dep’t of State, 7 Foreign Affairs Manual § 1712.2(o)(1).

Suzuki did not formally consent to the issuance of a passport and took affirmative steps to

prevent it. See A.R. 17–18, 156–58. In scrupulously enforcing the requirement of two-parent

consent in Stone’s case and concluding that an exception did not apply, Defendants furthered the

underlying goal of preventing international parental child abduction. Stone was notified that two-

parent consent was required and he failed to provide it within the time period given. See A.R.

502. The reasoned explanation Defendants have provided is supported by substantial evidence in

the record, and the decision is rationally connected to the facts before the agency.




                                                 11
             B. Defendants’ Did Not Improperly Consider Extraneous Evidence

       According to Stone, Defendants improperly considered his pending FOIA request and

lawsuit against the Defendants when acting on his application. Pl.’s MSJ at 22–23, 36–37, 64. He

argues that these proceedings are “wholly irrelevant” to the agency’s task, which he defines as

determining whether “international child abduction amounts to exigent or special family

circumstances.” Id. at 64. Stone further believes that the passport denial was intentional and

malicious retaliation for his lawsuit and FOIA request, id. at 22, and impermissibly based on

personal dislike of him, Pl.’s Resp. at 8.

       Defendants counter that there was neither improper consideration of extraneous factors

nor bad faith. See Defs.’ Reply to Pl.’s Opp’n at 5 (“Defs.’ Reply”), ECF No. 163. The Embassy

was already handling the FOIA request when Stone made his passport application, so joint

references in communications are to be expected. Defs.’ MSJ at 19 & n.13; Defs.’ Reply at 5; see

also, e.g., A.R. 119. Documents related to the FOIA request were then included in the

administrative record out of “an abundance of caution,” Defs.’ Reply at 5, because Defendants

were careful to “make sure that [they] check[ed] all the boxes” in Stone’s matter, A.R. 310.

Because Stone’s lawsuit, filed in Hawaii on February 6, predated his application appointment at

the Embassy 5 on February 8, and because Stone himself advised the Embassy of his lawsuit and

forwarded them his court filings, it is only appropriate that the contents of those filings were

considered in rendering a decision on his application. Defs.’ Reply at 5–6; Defs.’ MSJ at 10–11;



       5
          Stone believes that his January communications with the Embassy and the forms he
filled out prior to the appointment constituted at least two separate applications for the child’s
passport, which were both denied. See Compl. at 7–8; Pl.’s Resp. at 4–5. Defendants were clear
with him, however, that his application was to be made in person at the February 8 appointment,
that they could not prejudge his case, and that the final decision would be made by the State
Department in Washington. See A.R. 177, 183–84, 189–90, 204.


                                                 12
A.R. 205. Defendants assert that they engaged in reasoned, careful decisionmaking and did not

act maliciously or in bad faith. Defs.’ Reply at 5.

       The district court reviews the entire record, including “any document that might have

influenced the agency’s decision,” when assessing agency action under the APA. Charleston

Area Med. Ctr. v. Burwell, 216 F. Supp. 3d 18, 23 (D.D.C. 2016) (citing Nat’l Courier Ass’n v.

Bd. of Governors of Fed. Reserve Sys., 516 F.2d 1229, 1241 (D.C. Cir. 1975) (quotation

omitted)). A decision is usually arbitrary and capricious if the agency considered an

impermissible factor or relied on information Congress did not intend it to consider when making

it. See, e.g., State Farm, 463 U.S. at 43. If an agency action is based on personal animus toward

an applicant, that can be consideration of an impermissible factor sufficient to make action taken

against the applicant arbitrary or capricious. See Robbins v. Regan, 780 F.2d 37, 50 n.20 (D.C.

Cir. 1985) (citing Kent Farm Co. v. Hills, 417 F. Supp. 297, 301 (D.D.C. 1976)).

       In, Robbins, the Department of Health and Human Services had committed to repairing a

federal building operated as a homeless shelter, but the shelter operator sued and refused to keep

operating when HHS allocated less funding than desired. Id. at 40. Ultimately, HHS rescinded its

promise to renovate the building and cited the plaintiff’s lawsuit and refusal to continue

operating the shelter as two of its five reasons for its decision. Id. at 40–41, 51. The shelter

operator alleged consideration of “an impermissible and irrelevant factor—animosity towards

[the plaintiff].” Id. at 47. The court agreed that it “would clearly be impermissible” for the

agency to rescind the funding “because it develop[ed] personal animus toward” the plaintiff, and

that plaintiff’s lawsuit was not a valid reason to decide to close the shelter. Id. at 48. However, it

found that HHS’s other reasons were sufficient to justify its decision under the deferential APA

standard of review. Id.




                                                  13
       Similarly, the adverse agency action at issue here—denial of the passport application—

was taken when the applicant, Stone, had already brought suit against the agency before whom

his application was pending. The State Department did not include Stone’s lawsuit or FOIA

request in its reasons for denying his application, unlike HHS in Robbins, but it did include them

in the administrative record. 6 Whether or not Defendants were subjectively motivated by

personal animus, they have sufficiently articulated nonarbitrary, impersonal reasons for their

decision: Stone’s lack of credibility and failure to meet his burden, Suzuki’s opposition to

issuance, and the need to strictly enforce the two-parent consent rule. And Stone has not

adequately alleged facts tending to show bad faith or improper behavior, without which “the

actual subjective motivation of agency decisionmakers is immaterial as a matter of

law.” Oceana, Inc. v. Ross, 290 F. Supp. 3d 73, 83 (D.D.C. 2018) (quoting Nat'l Ass'n of Chain

Drug Stores v. U.S. Dep't of Health & Human Servs., 631 F. Supp. 2d 23, 27 (D.D.C. 2009)). In

fact, rather than demonstrate that he was singled out based on the agency’s animus, Stone argues

that the agency treated his case as it does all cases of alleged child abduction into Japan. See,

e.g., Pl.’s MSJ at 67–69 (alleging State Department’s failure to help 1,200 families just like his).

As a result, his unsupported claims of agency animus fail on the facts and on the law.




       6
          The FOIA records and lawsuit are distinguishable from Stone’s applications for a
Return Order under the Hague Convention and related correspondence. Hague Convention
matters are the province of the Office of Children’s Issues, which is separate from the Embassy
and is not involved in passport applications. See Defs.’ Reply at 2–3 & n.1; Dep’t of State, 7
Foreign Affairs Manual § 1713.3-1. The Court is reviewing only the record of the Embassy’s
action and State Department’s concurrence on the passport application, so documents pertaining
to the actions of the Office of Children’s Issues are properly excluded from the administrative
record. See Pac. Shores Subdivision Cal. Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp.
2d 1, 4–5 (D.D.C. 2006).


                                                 14
                       C. Defendants Did Not Ignore Relevant Evidence

       Stone submits that Suzuki’s January 14 email shows that Suzuki abducted the child and

then consented to the child returning to the United States with Stone. Pl.’s MSJ at 16; Pl.’s Resp.

at 14. Stone claims that Defendants “were aware the wife consented to the child leaving Japan

and returning to U.S.” and that Defendants are therefore estopped from denying the application

for lack of the mother’s consent. Pl.’s MSJ at 16. In Stone’s view, Suzuki is unstable and it is

unreasonable to demand a notarized written statement from an unstable person. See Pl.’s Resp. at

2. Stone believes that he satisfied the two-parent consent rule and that Defendants’ finding to the

contrary—whether because they ignored the email or declined to accept it as adequate written

consent—was arbitrary and an abuse of discretion. See Pl.’s MSJ at 16, 33, 51–52.

       “[A]n agency’s refusal to consider evidence bearing on the issue before it constitutes

arbitrary agency action within the meaning of § 706.” Butte Cty. v. Hogen, 613 F.3d 190, 194

(D.C. Cir. 2010) (citing State Farm, 463 U.S. at 43). The agency has a duty to consider contrary

evidence, not just the evidence supporting its own view. See, e.g., Universal Camera Corp. v.

NLRB, 340 U.S. 474, 488 (1951). An agency interpreting the evidence before it is generally

bound to follow its own regulations and settled course of prior behavior. E.g., Atchison, Topeka

& Santa Fe R.R. Co. v. Wichita Bd. of Trade, 412 U.S. 800, 807–08 (1973) (noting that an

agency’s “settled course of behavior embodies the agency’s informed judgment that, by pursuing

that course, it will carry out the policies committed to it by Congress”).

       Defendants did not ignore contrary evidence. They reviewed the email referenced by

Stone but were compelled by the letter of § 51.28 and their settled course of behavior to refuse to

treat an unverified email as proof of Suzuki’s consent. The regulation requires a “notarized

written statement or affidavit from the non-applying parent, consenting to the issuance of the




                                                 15
passport,” 22 C.F.R. § 51.28(a)(3)(i), which the email is not. Additionally, the content of the

email was contradicted by Suzuki’s repeated contacts with the Embassy, see Defs.’ MSJ at 9;

A.R. 128, 543, so the email was facially unreliable—even more so if Suzuki is indeed unstable. 7

As Stone himself knows, “[a]gencies are bound to follow their own regulations.” Pl.’s MSJ at 4

(quoting Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 545 (6th Cir. 2004)). The State

Department would contravene its own regulations and deviate from the settled course of

behavior it adopted to carry out Congress’s intent (preventing international parental child

abduction) if it accepted anything less than formal, notarized, written consent in these

circumstances.

       Defendants note that marital disagreements such as Stone’s are common—not special—

family circumstances, and they are exactly what Congress was targeting when it tasked the State

Department with promulgating the two-parent consent rule and other protections against parental

abduction. Defs.’ MSJ at 20. The State Department routinely denies passport applications that do

not meet the exacting requirements of the relevant laws and regulations, including § 51.28. See,

e.g., A.R. 183 (informing Stone that “the issuance of a passport based on a DS-5525 appears to

only rarely happen, as the legal threshold is quite high”).

       Stone points to an internal email allegedly saying, “Let’s just deny, like we usually do,”

see Pl.’s MSJ at 32, 44, as evidence that Defendants arbitrarily ruled on his application without



       7
         If Suzuki is unstable, Stone can seek an order from a court of competent jurisdiction
declaring her incompetent and terminating her parental rights, submit that order as evidence of
sole custody, and apply for the child’s passport as the sole parent. See 22 C.F.R.
§ 51.28(a)(3)(ii)(F). That order cannot come from this Court as it does not have jurisdiction to
adjudicate the custody of the child nor the competency of Suzuki, a foreign national. Without
such an order or other proof of sole custody—which is not the same as being the sole financial
provider, see Pl.’s MSJ at 16—the State Department is required to enforce the two-parent
consent rule.


                                                 16
considering his documentation. The actual email asks if the Embassy could “just deny the case as

we normally do after 90 days,” and in context it refers to an internal discussion about whether the

interviewing officer should be the one to deny Stone’s application when his 90-day window

expired the following week. See A.R. 547. Denying the application “like [they] normally do”

when an applicant failed to provide the required parental consent within the designated time

frame was an example of the agency following its settled course of behavior. Contrary to Stone’s

assertions, enforcing the letter of the two-parent consent rule by requiring notarized written

consent is not arbitrarily ignoring relevant evidence that Suzuki had consented.


     D. Defendants Did Not Entirely Fail to Consider an Important Aspect of the Issue

       Stone accuses Defendants of causing “permanent, irreparable and real, psychological,

emotional and developmental harm” to the child by failing to issue a passport, thus causing him

to remain in Japan “in an abducted state” for two years. Pl.’s MSJ at 3, 7, 16. Stone also

presented photos of the alleged abuse—the child’s frostbitten skin—which he alleges Defendants

dismissed as sensitive skin. Id. at 51. Stone argues that child abuse is an exigent or special family

circumstance, 8 and that Defendants failed to consider the child’s welfare, thus rendering the

decision unjustifiable, arbitrary, and capricious. See Pl.’s Resp. at 3.

       When an agency “fail[s] to consider important aspects of the problem” before it, “[t]hat

omission alone renders [the agency’s] decision arbitrary and capricious.” Dep’t of Homeland

Sec. v. Regents of Univ. of Cal., 140 S. Ct. 1891, 1898–99 (2020) (holding that failure to


       8
          The Court rejects Stone’s argument that Defendants’ failure to grant him an exception
or prevent Suzuki from leaving the United States with the child affirmatively created exigent or
special family circumstances, see Pl.’s MSJ at 15, as circular. The Court’s review is limited to
the June 2019 decision to deny Stone’s February 2019 application based on the exigent or special
family circumstances that Stone alleged at the time of his application and his failure to provide
Suzuki’s consent within 90 days thereafter.


                                                  17
consider an alternative course of agency action “within the ambit of existing policy” was

arbitrary and capricious); see also FEC v. Rose, 806 F.2d 1081, 1088 (D.C. Cir. 1986) (“A

determination that an agency made a decision without considering a relevant factor leads to

condemning the decision as ‘arbitrary and capricious.’”). The special family circumstances

exception applies to “compelling humanitarian circumstances where the minor’s lack of

a passport would jeopardize the health, safety, or welfare of the minor.” 22 C.F.R.

§ 51.28(a)(5)(ii). As Stone notes, parental abduction is a form of child abuse. See Pl.’s Partial

MSJ at 5 (citing Abbott v. Abbott, 560 U.S. 1, 21 (2010)). Child abuse is a circumstance

“jeopardizing the health, safety, or welfare of the minor,” and granting an exception for special

family circumstances in a child abuse situation is a course of agency action within the ambit of

§ 51.28. Denying the application without considering applying the exception, in a case where

jeopardized child welfare was raised, would indeed be arbitrary and capricious.

       However, even accepting that Suzuki abducted the child into Japan in November 2018,

and accepting that this abduction was child abuse, Defendants did not fail to consider an

important aspect of the problem. Stone regained physical custody of the child on January 2 and

claims that the child has no memory of living with his mother. Pl.’s MSJ at 59, 65. If the alleged

abuse and neglect while in the custody of Suzuki and her parents created exigent or special

family circumstances jeopardizing the child’s welfare, those circumstances were resolved by the

time Stone applied for the passport on February 8. Stone retained exclusive physical custody of

the child from the application through and beyond Defendants’ final decision, and Stone speaks

of their close bond and the lengths to which he has gone to make a comfortable life for them in

Japan. See id. at 2, 59; A.R. 111–14. Stone told the Embassy in a January phone call that his son

was safe at his clean, warm home and that he was not concerned about the child’s well-being.




                                                 18
A.R. 230. As discussed below, any change in circumstances that occurred after Defendants

determined in February 2019 that Stone’s application did not meet the exceptions for exigent or

special family circumstances is not relevant to the Court’s decision.

       Defendants have not, contrary to Stone’s assertion, abused their discretion by ignoring

the child’s welfare as a relevant factor or important aspect of the problem. An applying parent

submitting a DS-5525 in lieu of the second parent’s consent bears the burden of proof, 9 and the

standard is high. See Defs.’ MSJ at 18. A welfare check was discussed, although never

conducted, and Defendants repeatedly talked about the child’s safety in internal communications.

See, e.g., A.R. 36, 429, 471, 475. After reviewing all of Stone’s submissions and

communications, and “all available information, including . . . [the] welfare of [the] child” the

State Department determined that Stone had not met his burden to prove that he qualified for

either exception. See Defs.’ MSJ at 11–12, 15 (citing A.R. 66). Specifically, the Embassy noted

that Stone’s contradictions and Suzuki’s express opposition counseled against allowing the child

to travel internationally without both parents’ consent, and that the Embassy did not issue

passports for the purpose of enrolling in school or accessing medical care. See A.R. 269, 311.

       This Court cannot rule on whether Defendants’ determination that Stone had not met his

burden was correct, it can only require that Defendants engaged in reasoned decisionmaking that

included a consideration of all the relevant factors. The record shows that Defendants did




       9
         See 22 C.F.R. § 51.28(a)(5)(iii) (“A parent . . . applying for a passport for a minor under
age 16 under [subsection (a)(5)] must submit a written statement with the application describing
the exigent or special family circumstances he or she believes should be taken into consideration
in applying an exception.”), (iv) (“Determinations under § 51.28(a)(5) must be made by a senior
passport authorizing officer pursuant to guidance issued by the Department.”). That “guidance”
includes 8 FAM and internal State Department and Embassy policies. Officers, in their
discretion, can require an applicant furnish additional evidence to establish that an exception is
met. See id. § 51.28(a)(6).


                                                19
consider the child’s welfare and did evaluate Stone’s eligibility for the exceptions, so they did

not fail to consider important aspects of the problem or a relevant factor in rendering their

decision. See Regents of Univ. of Cal., 140 S. Ct. at 1898; Rose, 806 F.2d at 1088. Defendants

did not, therefore, make an arbitrary or capricious decision or abuse their discretion on these

grounds.


                            V. CLAIMS FOR MONEY DAMAGES

       Stone cannot recover money damages in an APA action against the State Department.

Congress explicitly limited the statutory waiver of sovereign immunity for judicial review of

agency action to claims for “relief other than monetary damages.” 5 U.S.C. § 702. That waiver,

therefore, “explicitly excludes” claims for relief in the form of money damages. A & S Council

Oil Co. v. Lader, 56 F.3d 234, 238 (D.C. Cir. 1995) (citing Hubbard v. Adm’r of EPA, 982 F.2d

531, 532 (D.C. Cir. 1992) (en banc) (denying back pay as a remedy in an action against the

EPA)); see also DeSilva v. Donovan, 81 F. Supp. 3d 20, 25 (D.D.C. 2015) (holding that

“plaintiffs who seek review under the APA may only seek relief ‘other than money damages’”

and “a plaintiff may not be awarded money damages under the APA”). Although it could be

argued that some money awards may be granted as a form of specific relief under the APA as the

direct result of reversing an agency action, there is no basis for an argument that Stone could

recover the compensatory money damages he seeks on an APA theory. See Bowen v.

Massachusetts, 487 U.S. 879, 895 (1988); Hubbard, 982 F.2d at 536. 10



       10
          Stone seeks damages “in excess of $150,000.” Pl.’s MSJ at 62. As he notes, however,
this Court lacks jurisdiction over any claims for money damages in excess of $10,000, which are
within the exclusive jurisdiction of the United States Court of Federal Claims. See id. at 61; 28
U.S.C. §§ 1346(a), 1491(a)(1). Stone has a separate case before that court. See Stone v. United
States, No. 20-1173; see also ECF No. 219.


                                                 20
                                       VI. CONCLUSION

       The State Department is authorized to refuse to issue a passport when it determines that

the applicant is a minor and the passport may be denied under the two-parent consent rule. 22

C.F.R. § 51.60(b)(7). The finding that Suzuki’s consent was required and the subsequent denial

of Stone’s application for lack of two-parent consent was not arbitrary, capricious, or an abuse of

discretion. Defendants followed their settled course of behavior in adhering to the strict

regulations of 22 C.F.R. § 51.28, a course of conduct that is reasonably related to the statutory

purpose of preventing fraud and international parental child abduction, and they considered the

relevant evidence without relying on impermissible factors. Defendants sufficiently articulated

the basis for their decision, and it is supported by substantial evidence.

       Furthermore, by denying the application without prejudice, Defendants give Stone the

opportunity to attempt, once again, to meet his burden to establish that an exception to the two-

parent consent rule applies. Stone claims that his visa expired in June 2020, that eviction

proceedings have been initiated against him as of July 2020, and that the COVID-19 pandemic

has made staying in Japan more dangerous. See Pl.’s MSJ at 45; Pl.’s Resp. at 6. Stone can

reapply on his child’s behalf and plead these changed circumstances in a new DS-5525 statement

setting forth exigent or special family circumstances. But because the Court’s review is limited

to the record in front of the agency before its June 2019 decision, Stone cannot raise these new

circumstances for the first time on a motion for summary judgment.

       For the foregoing reasons, Plaintiff Stone’s motions for summary judgment are

DENIED, and Defendants’ motion for summary judgment is GRANTED. An order consistent

with this Memorandum Opinion is separately and contemporaneously issued.


Dated: November 12, 2020                                            RUDOLPH CONTRERAS
                                                                    United States District Judge


                                                 21